Citation Nr: 1611254	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-21 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD). 

2.  Entitlement to an effective date earlier than March 3, 2011 for the grant of service connection for diabetes mellitus, type II.  

3.  Entitlement to an effective date earlier than March 3, 2011 for the grant of service connection for erectile dysfunction.  

4.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.  

5.  Entitlement to an initial compensable disability rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney
ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

The Board is cognizant that a VA Form 21-22 is of file for a VSO which raises some question as to the current, proper representative in this appeal.  After noting that there is irregularity in the dates on the document, that the document is marked as "revoked," and that the attorney-representative has consistently demonstrated that he is representing the Veteran since the date of the VA Form 21-22a signed by him and the Veteran, the Board finds that the Veteran's representative is attorney Sean Ravin.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to increased initial disability ratings for diabetes mellitus is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  During the entire period of the claim, the social and occupational impairment from the Veteran's PTSD with MDD has more nearly approximated total occupational and social impairment than occupational and social impairment in most areas.

2.  A March 28, 2007 Board decision denied the claim of entitlement to service connection for diabetes mellitus; the Veteran did not appeal this denial of service connection.

3.  The Veteran initiated a claim to reopen his previously denied claim for diabetes mellitus, to include all residual complications thereof, which was received on March 3, 2011.

4.  The Veteran's erectile dysfunction is not manifested by deformity of the penis. 


CONCLUSIONS OF LAW

1.  The Veteran's PTSD with MDD warrants a rating of 100 percent throughout the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an effective date earlier than March 3, 2011, for service connection for diabetes mellitus, type II with erectile dysfunction have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Relative to the Veteran's claim for an increased rating for his psychiatric disorders, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate a 100 percent schedular evaluation.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

In relation to the Veteran's claims for entitlement to earlier effective dates for diabetes mellitus and erectile dysfunction, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate these claims, and no further action is required to comply with VA's duties to notify and assist claimants.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

In regard to the claim for an initial compensable rating for erectile dysfunction, this claim stems from an initial grant of service connection by the RO.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before service connection was granted for erectile dysfunction was legally sufficient, VA's duty to notify in regard to the instant claim for increase has already been satisfied. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

 The Veteran has not indicated that there is any relevant, outstanding private medical evidence or any other outstanding pertinent evidence.  Additionally, the Veteran has been provided multiple relevant examinations.  Determinative in this appeal is that there is no evidence of deformity and the Veteran has not alleged such.  Under these facts, the Board finds that the VA examinations of record are adequate for rating purposes.   Accordingly, the Board finds this examination sufficiently contemporaneous. 

Accordingly, the Board will address the merits of the claims.


Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Generally, the effective date of an award of disability compensation based on a reopened claim for service connection will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 

Where compensation is awarded pursuant to a liberalizing law, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or regulation.  38 U.S.C.A. § 5110(g)  (West 2014); 38 C.F.R. § 3.114(a) (2015).  If a claim is reviewed at the request of a claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request provided the claimant met all eligibility criteria on the effective date of the liberalizing law and such eligibility existed continuously from that date to the date of claim.  38 C.F.R. § 3.114(a).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of the United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175   (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816 .  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulation.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2)  a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne as provided in 38 C.F.R. § 3.309(e).

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law; or if the class member's claim was received within one year from the date of the class member's separation from service.  See 38 C.F.R. § 3.816(c)(1)-(3).  If the requirements of 38 C.F.R. § 3.816(c)(1)-(3) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain exceptions are set forth that are not pertinent to this appeal.

Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

PTSD with MDD Rating

By way of history, the Veteran initiated a claim for service connection for PTSD in January 2005.  In a July 2011 rating decision, the RO established service connection, and awarded the Veteran a 50 percent disability rating.  The Veteran timely appealed the assigned evaluation, and in a May 2013 rating decision, the RO granted an increased rating of 70 percent, effective throughout the entire claim period.  Therefore, the issue presently before the Board is entitlement to an evaluation in excess of 70 percent throughout the entire claim period. 

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The DSM-IV provides for a global assessment of functioning score (GAF) of 31 - 40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  A score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV, 46-7.

The Board notes that the Veteran's outpatient treatment records and VA examination reports reveal fairly consistent GAF scores ranging from 53 to 56, which are indicative of moderate to borderline serious impairment.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

The Veteran's treatment reports from the Charleston VA Medical Center (VAMC) show he has received consistent mental health care throughout the period of the claim.  His VA Form 21-8940 indicates he has not maintained substantially gainful employment since his retirement from the U.S. Postal Service in 2001.  Although the Veteran has engaged in some self-employment washing cars since that time, the Board finds this work to have been marginal and conducted in an independent sheltered environment.  

His outpatient treatment records from the Charleston VAMC show he has consistently reported several significant symptoms and impairments, which include: continuous depressed mood, anhedonia, intrusive thoughts, dysfunctional sleep with frequent nightmares, relationship problems, impaired judgment and insight, avoidance of stimuli, irritability, chronic mood impairment, isolation, and a constricted affect.  

The Veteran was afforded an initial VA examination in September 2009.  He indicated he had been receiving treatment for several years prior to his examination at the Goose Creek Vet Center and Naval Hospital in Buford.  He endorsed the following symptoms: anxiety, mood swings, depression, and nightmares.  The examiner noted the Veteran was initially observed staring at nothing in the room in an anxious manner.  Additionally, the examiner indicated the Veteran reported symptoms of anxiety, hypervigilance, nightmares/night sweats, insomnia, startle response, vivid memories, obsessive behaviors, and depression.  The examiner indicated the Veteran also exhibited significant memory problems, which limited cognitive functioning.  In sum, the examiner diagnosed the Veteran with PTSD and assigned a GAF score of 56.  

The Veteran underwent a second VA examination in July 2011.  At that time, the examiner again noted much of the same symptomatology previously reported by the Veteran during outpatient treatment and in the course of his September 2009 examination.  Specifically, the examiner indicated the Veteran experiences persistently recurrent intrusive thoughts, avoidance of stimuli, difficulty sleeping, irritability, outbursts of anger, diminished interest in activities, avoidance of social interactions, hypervigilance, depression, flattened affect, socially isolative, and depressed cognition.  In fact, the examiner found the Veteran's cognitive status to be so decreased that he would likely be limited in his ability to participate in therapy.  Further, the examiner suggested the Veteran was not able to independently handle his finances.  The examiner also found the Veteran's psychiatric impairments caused significant impairment in several areas of functioning, to include family role functioning, social interpersonal relationships and recreational/leisure activities.  Finally, the examiner also concluded the Veteran was not "capable of working" as a result of his psychiatric impairments.  

The Veteran underwent a third VA examination in December 2012.  In the course of this examination, the Veteran noted a worsening of many symptoms.  In particular, he stated he had experienced more arguments with his wife, and had few social supports outside of family.  The examiner assigned a GAF of 53, also indicative of a slight worsening from prior evaluations.  The Veteran's spouse described him as "short fused," and indicated he hardly ever left the house.  The Veteran stated he had marked difficulty in public.  He also stated his alcohol use had increased in the past few years.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, impaired short and long term memory with only highly learned material retention, disturbances of motivation and mood, flattened affect, feelings of detachment, hypervigilance, exaggerated startle response, and difficulty with concentration.  

Based on the content available in the record, the Board finds the Veteran's disability has resulted in identical symptomatology, with equivocal frequency and severity throughout the entire appeal period.  Moreover, the Board finds the evidence clearly establishes the Veteran's disability has prevented him from working, caused him to marked social impairments, significantly impacted his family role functioning, and caused marked deficiencies in mentation and concentration.  In short, the Veteran's manifestations throughout the pendency of this appeal have been consistently described.  Since the Veteran's claim for an acquired psychiatric disorder was initiated in January 2005, the evidence establishes his PTSD and MDD have been severely incapacitating.  As indicated above, the Veteran has clear deficits in most areas of life functioning.  His irritability, lack of impulse control and cognitive impairments have resulted in his inability to obtain substantially gainful work.  Additionally, the Veteran's psychiatric manifestations such as irritability, hypervigilance, exaggerated startle response, and anxiety have also curtailed his ability to function socially.  There is also evidence of impaired judgment.  Further, there is clear evidence of impaired mood.  

After carefully reviewing the evidence of record, the Board concludes the occupational and social impairment from the Veteran's PTSD and MDD throughout the period under appeal, more nearly approximates the total impairment required for a 100 percent rating than the deficiencies in most areas required for a 70 percent rating.  In reaching this decision, the Board has resolved all reasonable doubt in the Veteran's favor.

Earlier Effective Date for Diabetes Mellitus and Erectile Dysfunction

By way of background, the Board notes the Veteran initiated an original claim for diabetes mellitus in January 2005.  In a subsequent March 2007 Board decision, service connection for diabetes was denied, as the evidence did not establish a confirmed diagnosis of the disability at that time.  The Veteran did not appeal this denial to the Court of Appeals for Veterans claims, and thus, it is final.  

The evidence indicates the Veteran was then diagnosed with diabetes mellitus by his primary care physician in February 2011, when his A1C and fasting plasma glucose levels were observed to be 8.0 and 127 mg/dl respectively.  The Veteran subsequently initiated a claim to reopen his previously denied claim, which was received on March 3, 2011.  Initially, the Board notes that the Veteran's erectile dysfunction has been deemed a residual complication of his diabetes mellitus.  As such, it is obvious that an effective date for the Veteran's erectile dysfunction can be assigned no earlier than the date service connection is warranted for the primary diabetes mellitus disability.  

As noted above, generally, the effective date of an award of disability compensation based on a reopened claim for service connection will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board denied this claim in March 2007 and this decision is final, which was after diabetes was added as a presumptive.  At the time of the March 2007 Board decision, the Veteran was not diagnosed as having diabetes mellitus.  There is no evidence that the Veteran filed a claim between the date of this prior Board decision and March 3, 2011.  Further, the Veteran has not alleged clear and unmistakable error in a prior decision of the RO or the Board.  See generally 38 C.F.R. § 3.105.  Under this fact pattern, the Board can find no basis for an earlier effective date.

Based on the foregoing, the Board concludes the earliest possible effective date for the grant of service connection for the Veteran's diabetes mellitus disability is the assigned effective date of March 3, 2011.  Since the Veteran's erectile dysfunction is a complication of his diabetes mellitus, an effective date prior to March 3, 2011 is also not warranted for this disability.  Accordingly, the claims must be denied.

Compensable Rating for Erectile Dysfunction

Erectile dysfunction is evaluated under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  The Veteran has been assigned special monthly compensation for loss of use of a creative organ.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31. 

The Veteran has been provided multiple examinations during the pendency of this appeal.  This examinations considered whether the Veteran had deformity of the penis, but indicate that there is no such deformity.  Although the Veteran has requested a compensable rating for this disability, neither the Veteran nor his attorney-representative had indicated that there is deformity.

Since the record does not show that the Veteran has had deformity of the penis with loss of erectile power, a compensable evaluation is not warranted for erectile dysfunction.  See 38 C.F.R.  § 4.115b, Diagnostic Code 7522.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In light of the Veteran already receiving special monthly compensation in this case, the schedular ratings in this case are adequate.  Ratings in excess of that assigned are provided for certain manifestations of this service-connected disability (i.e. deformity with loss of erectile power), but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an initial compensable rating for the Veteran's erectile dysfunction is not warranted.  See 38 C.F.R. § 5107(b).


ORDER

Entitlement to a 100 percent rating for PTSD with MDD throughout the period of the claim, is granted, subject to the criteria applicable to the payment of monetary benefits (to include in light of the Veteran being in receipt of a total disability rating based on individual unemployability).

Entitlement to an effective date earlier than March 3, 2011, for the grant of service connection for diabetes mellitus, type II is denied.  

Entitlement to an effective date earlier than March 3, 2011, for the grant of service connection for erectile dysfunction is denied.  

Entitlement to a compensable rating for erectile dysfunction is denied.


REMAND

The Veteran most recently underwent a VA examination to determine the current degree of severity of his diabetes mellitus in December 2012.  His outpatient treatment records reveal evidence the disability may have worsened since that time.  Specifically, these records show an increased use of medications required to control his diabetes, as well as additional manifestations that may be attributable to additional complications.  Where the evidence indicates a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Based on the foregoing, a new examination is warranted.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected diabetes mellitus.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to include a complete assessment of any disability the examiner finds is consequentially related to the Veteran's diabetes mellitus.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


